Title: IV. Gallatin’s Notes on the Draft, 3 October 1803
From: Gallatin, Albert
To: 


            
              
                3-4 Oct. 1803
              
            
            Period—What? of representations or of restoration of deposit?
            propositions had been authorized—When? prior to that period? Quere
            subsequent appropriation—to what? to the authorizan. of proposition by executive?
            enlightened mind of first Consul—
            Treaties now laid before both houses—
            ——
            Introduce idea of possession of N. Orleans being a bond of Union 
            and, if possible, of prevention of early settlements beyond Mississippi
            ——
            Authorization from legislature to take possession
            Is it necessary? Will it not delay?
            ——
            Omit road as not of equal importance 
            & perhaps Missouri
            ——
            Then add after paragraph “for confirming to Indians their right” there “to establish friendly relations with them”
            ——
            
            Omit 3 parag. commencing “authority from the Legislature” & ending “diligence & fidelity” & incorporate their substance with the preceding
            ——
            Recommendation to open for settlement the Kaskakia Country doubtful unless connected with that of preference to settlements on this side of Mississippi
            ——
            Laying treaty before ratification before Congress doubtful
            ——
            Tripoli—small vessels will be able &a. add “with less expence”
            European war—May not the idea of our having so happily escaped, by the success of the late negotiation, becoming parties to it, be mentioned? 
            ——
            Menace of interdicting intercourse too early & unprovoked—Add that treaties of commerce oppose it.
            ——
            Conventions for limits with Gr. Britain 
            why not mentioned?
            ——
            Neutral passions
            ——
            Finance to proceed “War in Europe” and perhaps some parts of the two paragraphs of War & Neutrality blended as similar
            
          